NOTE: This disposition is nonprecedential.


    United States Court of Appeals for the Federal Circuit
                                      2010-1124


                       BAKER HUGHES INCORPORATED and
                        BAKER PETROLITE CORPORATION,

                                                      Plaintiffs-Appellees,

                                           v.

                                  NALCO COMPANY,

                                                      Defendant-Appellant.


        John H. Barr, Jr., Bracewell & Giuliani LLP, of Houston, Texas, argued for
plaintiffs-appellees. With him on the brief were Warren W. Harris, Jeffrey L. Oldham
and Christopher A. Shield. Of counsel on the brief was Bruce Wieder, Dow Lohnes
PLLC, of Washington, DC.

       Michael J. Abernathy, K&L Gates LLP, of Chicago, Illinois, argued for defendant-
appellant. With him on the brief were Robert M. Barrett and Jason A. Engel.

Appealed from: United States District Court for the Southern District of Texas

Judge Kenneth M. Hoyt



.
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2010-1124

                      BAKER HUGHES INCORPORATED and
                       BAKER PETROLITE CORPORATION,

                                                     Plaintiffs-Appellees,

                                         v.

                                NALCO COMPANY,

                                                     Defendant-Appellant.

                                 Judgment
ON APPEAL from the       United States District Court for the Southern District of
                         Texas

In CASE NO(S).           09-CV-1885

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (RADER, GAJARSA, and PROST, Circuit Judges).


                         AFFIRMED. See Fed. Cir. R. 36.


                                       ENTERED BY ORDER OF THE COURT



DATED May 7, 2010                      /s/ Jan Horbaly__________________________
                                       Jan Horbaly, Clerk